Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below.  Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 C.F.R. 1.312.  To ensure consideration of such amendment, it MSUT be submitted no later than the payment of the issue fee.
In the claims:
In claim 1, line 4: delete “a mitogen-activated protein kinase (MEK) inhibitor” and replace with “trametinib”;
In claim 4, delete: “determining the mutation status of a” and replace with “screening for one or more predetermined mutations in the”;
In claim 7, delete: “determining the resistance status of the subject.” and replace with “screening for specific mutations that are indicative of resistance of one or more therapies for melanoma.”
In claim 14, delete: “mutant BRAF inhibitor monotherapy” and replace with “an inhibitor of mutant BRAF monotherapy”
Claims 3, 9-13 and 15-19 are cancelled.


REASONS FOR ALLOWANCE
Claims 1, 4, 7 and 14 are allowed.
The following is a statement for the indication of allowable subject matter:
The amendment to the claims as proposed in the examiner’s amendment overcomes the previously presented rejections.  Additional search and consideration does not present any new rejections.
Comments on Statements of Reasons for Allowance.


CORRESPONDENCE INFORMATION
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANNA PAGONAKIS whose telephone number is (571)270-3505.  The Examiner works a flexible schedule and can usually be reached Monday-Friday 8:00AM-4:30PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Winston Wu-Cheng Shen can be reached on 571-272-3157.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.








/ANNA PAGONAKIS/
Primary Examiner, Art Unit 1628